Epperson, C.
This case is submitted with Iler v. Miller, ante, p. 675. Plaintiff had judgment awarding restitution of certain property leased in connection with the Iler Grand Hotel, and defendant appeals, contending that the verdict is not sustained by the evidence1, because (1) there was no proof of the service of the notice to quit, and (2) it was not shown that the notice was served three days prior to the commencement of the action. An examination of the record discloses that defendant’s contention is devoid of merit. It was established by competent evidence that the notice to quit was served upon defendant by the agent of plaintiff, who handed a copy personally to defendant more than three days before the suit was instituted.
The verdict was sustained by the evidence, and we recommended that the judgment of the district court be affirmed.
Ames and Oldham, CC., concur.
By the Court: For the reasons stated in the foregoing opinion, the judgment of the district court is
Affirmed.